923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PRESS BROADCASTING COMPANY, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Mountain Broadcasting Corporation, Intervenor.NEWTON TELEVISION, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
Nos. 89-1271, 89-1270.
United States Court of Appeals, District of Columbia Circuit.
Nov. 19, 1990.

Before HARRY T. EDWARDS, BUCKLEY and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Having unanimously concluded on its own motion that oral argument was not needed to resolve this matter, see D.C.Cir.Rule 13(i), the Court considered this appeal on the briefs and on the record from the Federal Communications Commission.  The Court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the appeals are hereby denied for the reasons given by the Federal Communication Commission in its Memorandum Opinion and Order in Newton Television, Ltd., 5 F.C.C. Rcd 2755 (1990).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.